Sognier, Judge.
On interlocutory appeal appellants contend that pursuant to Code Ann. § 81A-130 (b) (6), when a corporation or partnership is deposed only the corporation or partnership can designate the individual who will be the deponent, and it was error for the trial court to deny appellants’ Motion for Protective Order and Motion to Quash when appellee, Westminster Properties, Inc., designated the individuals in the appellant corporation and partnership who would be deponents.
An examination of the record discloses that Westminster was not deposing the appellant corporation and appellant partnership; it sought to depose two individuals — the president of the appellant corporation and a partner of the appellant partnership — and merely sent a notice to the appellant corporation and partnership as required by Code Ann. § 81A-130 (b). Even though the deposition was being taken of a corporate official and a partner in their representative capacities, it was still the taking of testimony of individuals, not the testimony of the corporation or partnership. Accordingly, no error was committed by the trial court in denying appellants’ Motion for Protective Order and Motion to Quash.

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.